Citation Nr: 9920001	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1950 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening a claim for service connection for low back 
disorder.

In the rating decision on appeal, the RO denied service 
connection for urinary tract infections.  The appellant filed 
a notice of disagreement, and a statement of the case was 
issued.  However, the appellant has not filed a substantive 
appeal as to such claim and absent such, the Board does not 
have jurisdiction over this issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, such issue is not on appeal.


FINDINGS OF FACT

1.  Service connection for low back disorder was denied by 
the Board in February 1993.

2.  Evidence submitted by the appellant since the February 
1993 Board decision, which denied service connection for low 
back disorder, is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The February 1993 Board decision, which denied service 
connection for low back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for low back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he developed a low back disorder in 
service.  He notes that there are no treatment records for 
his low back disorder until 1978.  However, he states that 
after service, it took him some time to get a job and when he 
got a job at the railroad, he was worried that he would lose 
his job if his employer found out that he had a low back 
disorder.  Therefore, he states that he lied on his pre-
employment physical and never took time off from work to seek 
medical treatment for his low back disorder.

Service connection for low back disorder was denied by the 
Board in February 1993.  The evidence of record at the time 
of the Board decision follows.

Service medical records reveal that at entrance, examination 
of the appellant's spine was normal.  On October 12, 1953, 
the appellant injured his low back when lifting a 100 pound 
weight.  He stated that he felt a sudden, sharp pain in the 
small of his back and was unable to stand without hand 
pressure on his legs.  The examiner noted that the appellant 
was unable to stand or sit without pain.  Upon examination, 
there was no tenderness on palpation at the lower back or 
sacro-iliac joints.  Straight leg raising was positive at 
5 degrees on left and 20 degrees on right.  Reflexes were 
present and equal bilaterally.  There were no pathological 
reflexes present.  The diagnosis was lumbosacral sprain.  The 
appellant was seen on October 14th, 15th, and 17th for 
follow-up as to his low back pain.  By October 19, 1953, the 
appellant was noted to be doing much better with no pain.  
The examiner stated that there was no discomfort on straight 
leg raising.  Reflexes were hyperactive and equal.  In June 
1954, clinical evaluation of the appellant's spine was 
normal.

In a November 1991 letter, Dr. Harold P. Smith stated that he 
first saw the appellant in September 1978 with lower back 
pain and that he treated the appellant regularly through 
April 1979.  Dr. Smith stated that beyond that date, the 
appellant would return for any acute exacerbations.  He 
stated that he last saw the appellant in September 1991 with 
lower back pain.  Dr. Smith stated that the appellant had a 
chronic spinal condition, which was predisposed by the 
presence of advanced osteoarthritis and degenerative disc 
disease.

In the February 1993 decision, the Board stated that the 
appellant had not brought forth evidence of continuity of 
symptomatology as to his low back disorder, which would 
relate it to the October 1953 injury in service.  
Specifically, the Board noted that at separation, examination 
of the appellant's spine was normal.  It stated that the 
first treatment shown as to the appellant's low back was in 
1978, which was 24 years following the appellant's service.  
The Board concluded, "Given the lack of continuity of 
symptomatology involving the back, we are of the opinion that 
the preponderance of the evidence suggests that any back 
disorder resulting from a back injury in service was acute 
and transitory and that the appellant's current back disorder 
is unrelated to service or any incident therein."  The 
February 1993 Board decision is final and a claim may not be 
reconsidered on the same factual basis.  See 38 U.S.C.A. 
§ 7104 (West 1991).  However, a claim may be reopened if new 
and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the February 1993 Board decision.

The United States Court of Appeals for Veterans Claims has 
held that when determining whether the evidence is new and 
material, VA must conduct a three-step test.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (citing Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc)).  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The appellant has submitted medical records which show 
current complaints of low back pain.  He submitted a 
statement from his wife, where she stated that she met the 
appellant in 1959 and that since that time, she had observed 
him having problems with his back.  She stated that when she 
first met him, she asked why he did not see a doctor for his 
low back pain and that the appellant informed her that he was 
afraid he would lose his job if someone from work found out.  
She stated that the appellant stated that he did not want his 
employment record to reveal any kind of disability.
As discussed above, the Board denied the appellant's claim 
for service connection for low back disorder because the 
appellant had not brought forth evidence of continuity of 
symptomatology between service and 1978.  Since the February 
1993 Board determination, the appellant has not presented 
evidence of continuity of symptomatology between 1978 and 
service.  The appellant's recounting that his back has 
bothered him since service is not new and material, as he had 
already alleged such at the time of the February 1993 Board 
decision.  Godwin v. Derwinski, 1 Vet. App. 419, 424-425 
(1991).  Additionally, the appellant's wife's statements that 
he had been having problems with his back since 1959 is 
cumulative because they are essentially equivalent to the 
appellant's contentions, which as mentioned, have been 
previously considered.  What is lacking here is medical 
evidence which documents continuity of symptomatology of a 
low back disorder during the time between the appellant's 
service discharge in 1954 and when it is shown that he was 
first treated after service for back problems in 1978.  The 
state of record, i.e., the evidence which could establish 
continuity of symptomatology, is unchanged substantively 
since the 1993 Board decision.

Therefore, the appellant has presented no new facts and no 
new factual basis for considering the claim.  For these 
reasons, the Board concludes that the evidence submitted 
since the February 1993 Board decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the petition to reopen the claim for service 
connection for low back disorder.  See 38 C.F.R. § 3.156(a).

Accordingly, because the Board did not reopen the claim for 
service connection for low back disorder, it need not reach 
the determination of whether the appellant has submitted 
evidence of a well-grounded claim for service connection for 
low back disorder nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, the 
benefits sought on appeal remain denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

